                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



UNITED STATES OF AMERICA,                      *
                                               *
                Plaintiff,                     *
v.                                             *
                                               *                   CR. NO. 18-10071-STA
KHALIL KAMARA                                  *
                                               *
                Defendant.                     *


                             ORDER AND NOTICE OF SETTING


       IT APPEARING TO THIS COURT THAT upon the filed motion of the Defendant, there
being no objection filed by the Assistant United States Attorney, and for good cause shown, that
this motion is well taken and is therefore, GRANTED.


The change of plea hearing in this matter shall be set for: Friday, March 8, 2019 at 10:30am.

       IT IS SO ORDERED, this the 4th day of March, 2019




                                            s/S. Thomas Anderson
                                            HONORABLE S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

 
